In an action to recover damages for wrongful death, etc., the defendants appeal from an order of the Supreme Court, Queens County (Grays, J.), *430dated June 15, 2005, which granted the plaintiffs motion for summary judgment on the issue of liability and denied, as academic, their cross motion for an open commission to take a nonparty deposition.
Ordered that the order is affirmed, with costs.
The evidence submitted by the plaintiff established a prima facie showing of entitlement to judgment as a matter of law on the issue of the defendants’ liability (see Alvarez v Prospect Hosp., 68 NY2d 320, 325 [1986]). Any minor inconsistencies in the testimony of the plaintiff’s witnesses were insufficient in this case to raise a bona fide issue as to their credibility (see Coughlin v Bartnick, 293 AD2d 509 [2002]).
The defendants’ remaining contentions are without merit. Schmidt, J.P., Santucci, Luciano and Covello, JJ., concur.